Matter of Andrew R. (Andrew R.--Maurice R.) (2017 NY Slip Op 00584)





Matter of Andrew R. (Andrew R.--Maurice R.)


2017 NY Slip Op 00584


Decided on January 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2017

Mazzarelli, J.P., Manzanet-Daniels, Feinman, Webber, Gesmer, JJ.


2913 2912

[*1]In re Andrew R., A Child Under Eighteen Years of Age, etc., Andrew R., Appellant, Administration for Children's Services of the City of New York, Petitioner-Respondent, Maurice R., Respondent.


Neal D. Futerfas, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for Administration for Children Services, respondent.
Larry S. Bachner, Jamaica, for Maurice R., respondent.

Order of disposition, Family Court, Bronx County (Valerie Pels, J.), entered on or about August 15, 2014, which, upon a fact-finding determination that respondent father sexually abused the child Anesia and that the child Andrew was derivatively neglected, inter alia, placed Andrew in the custody of his mother, unanimously affirmed, without costs. Appeal from order of fact-finding, same court and Judge, entered on or about May 27, 2014, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
The determination that respondent sexually abused the child Anesia is supported by Anesia's testimony; the absence of physical injury or other medical corroboration is not dispositive (Matter of Tiffany H. [Mark H.], 117 AD3d 419 [1st Dept 2014]). Family Court credited Anesia's testimony after careful consideration of "the significant issues" raised as to Anesia's credibility. This Court is not better situated than Family Court to assess the witnesses' credibility, and there is no reason for us to depart from the general rule of giving deference to the court's credibility findings (see e.g. Matter of Fatima M., 16 AD3d 263, 273 [1st Dept 2005]).
The determination that respondent derivatively neglected the child Andrew is supported by a preponderance of the evidence; respondent's long-term sexual abuse of Anesia indicates that he has a "faulty understanding of the duties of parenthood," which poses a substantial risk to Andrew (see Matter of Tiffany H., 117 AD3d at 420; Matter of Matthew O. [Kenneth O.], 103 AD3d 67, 76 [1st Dept 2012]). Given the serious nature of respondent's actions and his continued close contact with Andrew, we find that
the aid of the court is needed to protect Andrew (see id.; Family Court Act § 1051[c]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 31, 2017
CLERK